TIE   ~~~~OMNEY       GENERAL



PRICE  DANIEL
ATTORNEYGENERAL

                              Ootober 13, 1949

       Hon. Qene Naddln               09lnloa lo. v-934.
       Dlatrlot Attorney
       Waoo, Texaa                    Re: several wp.-g-
                                          KE?     H.B.156, Aota
       Dear dir:                          or the 51at Leglalature.
                You have   requested our oplnlon on the folloir-
       lug queatlona:
                  "1. Ii a person aubdlrldea a traot
             wlthln the oor9orate Llmlta or within 5
             mile0 o? the oorporate llmlta of any oltt
             In the State OS Texas ior the put-poseo?
             pg     out any aubdlvlalono? any traot,
                   and oauaea a plot to be made there-~
             or,'ia it neoeaaary by Roplo Bill 15% or
             an~prpriorlawthat ho tiordtho aaarltlr
             the oomty olo*?
                  *2. Doer Howe Bill 158 refar to all
             lnaorpor&ti'oltlas In tha atatq, or only
             to oltloa over 25,000 population aa W pi-
             tioaa plat law
                  l3. What la meant by the tom 'ark4
             loo&e the same with reapeat to ray orl-
             glnal aoraer o? the orlglnal lrvw'o?
             whloh It 18 a POrt?'
                  "4. What degree of lo o ur a oahall
                                                 y    the
             aubdlrlaloaba looated with reaPott      aa
             orlglnal oorner of the orlginal a~      o?
             vhloh it la a part?
                  .5. What oaa be done If an ownar at-
             tompta to auixllvldehis traot by deadrlbing
             oaoh~lot by meter and bound8 and reoordlng
             ",is;     notea, and ialla ,tomake plat aa

                   "6. would It be the dut of the ootm-
              ty olerk to determine If the Ileld note8
Hon. Oeae Naddla, Page   2   (V-934)


    were legally prodwed before allowlag
    aame to be rlled?p
            Hocya Bill 158, lots of the Slat Leglalature,
provides:
            *. . .

          "‘i3eotlon1. That hereafter every
     owner of any traot of land situated wlthln
    the oorporate llmlta, or within five q llea
     of the oorporate llmlts of any oitr ln the
    Stat0 of Teuaa, who may heraafter divide
     the aae la two or more parta for the pur-
    pose of laying out any aubdlrialoa 0r any
    traot of land . . . ahall oauae a plot to
    be made theavof whloh ahall aaouratelyda-
     aorlbe all of raid lubdlvlalon or addition
    by meter and boaada and looata tha aama
    rith mapaatto an orlgl~loonmr        of the
     orlglaal aurvey of whloh it la a part,   glt-
    -lng the dlmanalow thornof of raid aubdlvl-
     alon or addltlon, and dlmeaalona of all
     atmeta, lllqa, aquarea, parka or other
    portlona of aame Intended to be dedloatod
     to pub110 uaa, or for the wa of pumhaaen
     or ownera of lots fronting thenon or ad-
     jaoeat thereto: provided, howover, that no
    plot of any aubdlvlaloo0r any trwt      of
    land or any addition to any townor olty
    ahall be raoorded taaleaathe same ahall ao-
    ouratelj deaorfbe all of aald aubdlvlaloa
     or addition by metea and botmda and looate
     the aame with rea9aot to an orlglaal ooraer
     of the original aavay of whloh It la a
    part glvlag the dlmerulaw thereof of arid
     aobdlrlaloaor addition, and dlaeaalocm of
     all atmata, alley*, aquarea, parka or
     otbor portloaa of aama Intended to be de-
    dloated to pub110 use, or for the aae of
    ynoheaera or owner8 of lota f5oatlng
     thereon or adjaoeat thereto."
          In oonatrulngthe provlaloaa  of Xoaae Bill 158,
it was held la AttoswJ Oeneral~a Oplnlon lo.V-919, a
     of whloh la ewlosed, that the portloa of Home Bill
"1% requiring mbdlvl~lone or addltlona to be looated
with reapeot to an orlglnsl ooraer of the orlglaal eurvey
of whloh it ia a part la in violation of Saotloa 35 of
ma. Gene xaddln, page 3   (V-934)


ArtlOle III of the Coaatltutloaof Texas. It was further
held that If the County Clerk has reaeatod to him for
reoomSatlona aubdlvlaloaplot wlhEla the aoope of Artl-
ole 9748, aa amermledby Eouae Bill 158, whloh plot has
beea approved by the p r o p er
                              luthorltle8 but whloh does
not looate auoh aubdlvlalonwith sempao& to an original
oomor of the oxQlaa1 aurvef, he ahould not refuse to
xm001ve aad file iuoh plot beoamae of It8 fallum to
have a looatlon wlth rafmenee to an oHglaa1 ooraer.
          Seotloa 2 of Artlole 9748, rhloh woo not imneua-
ed by House Bill 158, provider:
           "That every awh plot ahall k duly ao-
     kaowledged by owner8 or proprietor80s the
     land, or w acme dolt authorlxed agent of
     aald owner8 or proprietors, la the manner
     nqamd     rathe   aoWmwladgmmto?deeda;
     and the arid plot, auQeot to the prowlslam
     ooatalaed la thla Aot, ahall ?m illed for
     reoord and be noorded la tha orrioe 0s the
     hztg    Clerk or the Count7 in rhloh tha land

          When a palrtloulara*iole or aeotion la amend-
ed' by re-eaaotment, the provlaloaaa amendedbeoomeaa
part of the orl~lnal rtatute 8ad takes the Dlaoe of the
provlalon amemded. Iaternatloneland G.R.Rg. 60.-v.
 land. 181 8.W. 504 bbx.Clv.A~~.lQ15)3 39 Tar.Jur.128,

           In view of the plala provisions 0s Artlole w4a,
 V.C.S., aa amended by House Bill 158 of the slat Iagltila-
 ture, it is our opinion that if a person aabdivldea a
 t aot wlthla the oorporate llmlta om wlthla flea mllea of
 tte corporate llmlta of any oltg wlthla $he State of 'per-
<aa for the purpose enumerated la the atatute,he la m-
 qulmd by the prorlalona of Artlole 9748 'aaamended by
 Rouse Bill.158 to.reoord a plot wlth the Comtx Clerk
 provided, of oourae, that auoh map or plot haa been ap-
 proved by the proper authorltlea. We expreaaao.opinloa
 aa to the oonstltutloaalltpof the extra-terrltorlal
 vle~lonaof Houae Bill 158. !lWwalter v. gohaeier, 14iTo-
 Tex. 521, 179 S.W.26 765 (1944).

          In aaawer to our second question it la our
opinion ~thatArticle 97? a we8 amendedby Howe Bill 158
ao aa to rake the provlsiqnr thereof applloable to all
incorporated,oltleala thla State.
Hon. Gene Maddln, page 4   (V-934)


          In riew of our holding ln Attoruay Oeneral'a
0plnloa go.V-919, it beoomea uaaeeeaaary to la a wb hour
                                                    r
third and fourth qubatloaa ralatlva to tha sequiremeat
that iabdlrlaloaaba looated wlth napaat to an orlglaal
ooraer of the orlglnallurvby of vhloh lt la a part.
          In answer to jour fifth and llxth quaatlma It
la our opinion that the owaer la not luthc&md to aub-
dlvlde hla traat unleaa he oompllea with the provlalona
0s Artlole 9740 am amendad; and, if the owaer rails to
make a 8ap or plot 88 mqulred,  the County Clerk should
refuse to reoord the field aotea lubmltted to hla offloe.


         Artlole 40, V.Cd., aa meaded by
    Eouae Bill 15ir, Aota of tha 51at Laglala-
    ture, raqalna   every owaer 0s any traot 0s
    land wlthln the oorporate llmlta or wlthla
    flva mile8 OS the oorporate llmltjaof any
    olty who dividerhla trot    Into aubdlri-
    doaa to mak a map or plot thenor and m-
    oord the aamo with the County Clerk. If an
    owabr attempt8to aubdlvlde hla traot and
    fall8 to q ako a plot aa raqulrad, the CornrtJ
    Clerk la not lutharlsed to rooordthe field
    aotba lubmlttbdto hla offlob.
                                     YOun vbry tm1y,
                              ATTORRBY~ltWt&LOF TRXAS


JRrbhrmw
Snaloaare                     By&aggg-

                              FIR8T A88I8TART
                              ATTOBNRYGBRBRAL